FILED
                              NOT FOR PUBLICATION                           JUN 13 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MAXIMINO MADRIGAL; YONIRA                        No. 12-71334
MADRIGAL-LEON,
                                                 Agency Nos.         A074-823-325
               Petitioners,                                          A074-823-426

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 10, 2013 **

Before:        HAWKINS, McKEOWN, and BERZON, Circuit Judges.

       Maximino Madrigal and Yonira Madrigal-Leon, natives and citizens of

Mexico, petition for review of the Board of Immigration Appeals’ order dismissing

their appeal from an immigration judge’s denial of their motion to reopen




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
deportation proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review

for abuse of discretion the denial of a motion to reopen, Avagyan v. Holder, 646

F.3d 672, 674 (9th Cir. 2011), and we deny the petition for review.

      The agency did not abuse its discretion in denying petitioners’ motion to

reopen as untimely where the motion was filed more than eleven years after their

deportation order became final, see 8 C.F.R. § 1003.2(c)(2), and petitioners failed

to demonstrate the due diligence required to obtain equitable tolling of the filing

deadline, see Avagyan, 646 F.3d at 679 (equitable tolling is available to a petitioner

who is prevented from filing because of deception, fraud or error, and exercised

due diligence in discovering such circumstances).

      PETITION FOR REVIEW DENIED.




                                           2                                    12-71334